Case 1:20-cv-04691-MKV Document 20-1 Filed 08/06/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLAS GOUREAU and STEPHANIE
MENKIN, individually and derivatively on
behalf of GOOBERRY CORP., a New York
corporation,
Civil Action No, 1:20-cv-04691
Plaintiffs,

¥.

MARCUS LEMONIS, an individual, ML
RETAIL, LLC, a Delaware limited liability

company, and MARCUS LEMONIS, LLC,a_: AFFIDAVIT OF GERARD P. FOX, ESQ.
Delaware limited liability company, : IN SUPPORT OF MOTION FOR
: ADMISSION TO PRACTICE, PRO HAC
Defendants, : VICE
and :
GOOBERRY CORP., a New York
corporation,

Nominal Defendant.

I, Gerard P. Fox, Esq., declare as follows:

1. I am a founder and partner in the law firm of Gerard Fox Law, P.C., in Los
Angeles, California. I submit this affidavit in support of my motion for admission to
appear Pro Hac Vice in the above-captioned action.

2. I am in good standing of the bars of the states of California, Maryland, and
the District of Columbia and there are no pending disciplinary proceedings against me in
any state or federal court.

3. I have never been convicted of a felony.
Case 1:20-cv-04691-MKV Document 20-1 Filed 08/06/20 Page 2 of 3

4, I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Executed this oy day of July, 2020 at Los Angeles, California.

 

 

 

 

       
 
     

CINDY LOU HOGAN t

Comm. No, 2161124 2
NOTARY PUBLIC - CALIFORNIA =
LOS ANGELES COUNTY _
My Comm. Exp. August 22, 2020
Case 1:20-cv-04691-MKV Document 20-1 Filed 08/06/20 Page 3 of 3

1 te eee Aree nero enmeane nana,
: Or8 yr enki sacntexs Bc grdate ns teat ity we oddy MGIC
1ST gy aiGORnaS aon sari OF tend o9 bonigia Othw isuol rom of? ty ytabi
‘ Ie TaD fart fo yhoday 1n Oate eerhiyhu oft iON Le

 

 

. ene in ee O YRVOD SleORSN Yo StBIE
(Se BY AO Stn gOhed (henTHits 10) of trowa brs padhoetind

cancers nage wwe: ocogeeenenemmyemersemane YS ccapartsss or seme ans ee snasmsseernceennene YD
ont 90 af sonabins yiotastadés 40 sigsd art ie am oF bsvong
3M sighed Doweotn cfs (2jnomey

(tera) eS
